Case 2:20-cv-12600-SJM-APP ECF No. 7-6, PageID.76 Filed 12/31/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                            IN THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

Civil Action No. 20-CV-12600-SJM-APP

MICHIGAN GEOSEARCH, INC., a Michigan corporation,

               Plaintiff,
                                                                      [PROPOSED] ORDER
                                                                     GRANTING REQUEST
                                                                     TO DEEM SERVICE OF
                                                                       DEFENDANT ON 23
                                                                    DECEMBER 2020 VALID
                                                                    AND COMPLETE UNDER
                                                                        FED. R. CIV. P. 4
vs.

TC ENERGY, INC., a Canadian corporation,

      Defendant.
_________________________________________________________/


 SOMMERS SCHWARTZ, P.C.                                  PREBEG, FAUCETT & ABBOTT, PLLC
 Andrew Kochanowski (P55117)                             Matthew J.M. Prebeg
 Attorneys for Plaintiffs                                (TX State Bar No: 00791465)
 One Towne Square, Suite 1700                            Attorneys for Plaintiffs
 Southfield, MI 48076                                    8441 Gulf Freeway, Suite 307
 (248) 355-0300                                          Houston, TX 77017
 akochanowski@sommerspc.com                              (832) 743-9260
                                                         mprebeg@pfalawfirm.com


            [PROPOSED] ORDER GRANTING PLAINTIFF’S REQUEST
      TO DEEM PLAINTIFF’S SERVICE OF DEFENDANT ON 23 DECEMBER 2020
                VALID AND COMPLETE UNDER FED. R. CIV. P. 4

       This Court issued an Order to Show Cause (ECF 5) on December 23, 2020, asking Plaintiff

to submit a written explanation by January 4, 2021 of why Plaintiff had failed to effect service of

process on Defendant, TC Energy, Inc. pursuant to Fed. R. Civ. P. 4(m) by December 21, 2020.

       On Thursday, December 31, 2020, Plaintiff filed an affidavit of service (ECF 6) showing
Case 2:20-cv-12600-SJM-APP ECF No. 7-6, PageID.77 Filed 12/31/20 Page 2 of 2




service on Defendant at Defendant’s corporate headquarters in Calgary, Canada, on December 23,

2020. Plaintiff also filed a written Response to this Court’s Order to Show Cause (ECF 7)

(“Plaintiff’s Report”), with supporting declarations and exhibits thereto, demonstrating Plaintiff’s

diligence in serving Defendant.

       This Court has now reviewed Plaintiff’s Report and the other pleadings and records on file

and deems itself fully advised.

       The Court therefore ORDERS that Plaintiff properly and timely served Defendant TC

Energy, Inc. on December 23, 2020.



       ENTERED this ____ Day of ____________, 20________.



                              _____________________________________
                                    U.S. DISTRICT JUDGE
